PER CURIAM.
Plaintiffs seek to have enforcement of Act 209 of the Public Acts of Michigan of 1923 enjoined upon the ground of its alleged unconstitutionality, both under the Michigan and the federal Constitutions. They contend: (1) That it violates section 21 of article 5 of the Constitution of Michigan, in that its real object is not expressed in the title, and in that it contains a plurality of objects. (2) That it violates the interstate commerce clause of the federal Constitution, in that it unlawfully regulates and burdens interstate commerce. (3) That the Federal Highway Act (Comp. St. Ann. Supp. 1923, § 7477J4 seq.) precludes the enactment of a tax for the use of roads built partly with federal aid. (4) That the act is discriminatory class legislation. (5) That it is void for uncertainty and indefiniteness.
[1] 1. Act 209 of the Public Acts of Michigan of 1923 has as its general object the establishment of a scheme for licensing and for the accompanying regulation of common carriers by motor vehicle on and in connection with the public highways of the state. The license fee in question is -prescribed for the privilege' of using such highways, and is a part of such regulatory scheme. All of the provisions of the act applying to common carriers are germane, auxiliary, or incidental to the general purpose. The statute has only one object, which is sufficiently indicated in its title, and it is therefore not defective in this respect, within section 21 of article 5 of the Michigan Constitution, which provides:
“No law shall embrace more than one object which shall be expressed in its title.” Jasnowski v. Board of Assessors, 191 Mich. 287, 157 N. W. 891; Loomis v. Rogers, 197 Mich. 265, 163 N. W. 1018; Attorney General v. Hillyer, 221 Mich. 537, 191 N. W. 827.
[2] The principal objection urged to the title of the act is that it purports to regulate and define common carriers generally, whereas the provisions of the act are 'restricted to a class of common carriers. This is not a fatal defect in the title. Where the title of the act is broader than the act itself, it has not usually been regarded as a fatal defect, unless the title failed to give notice of what the act contained. Jasnowski v. Judge of Recorder’s Court, 192 Mich. 139, 158 N. W. 229, and cases therein cited.
[3] As, however, the title to this act has reference only to common carriers, any provisions thereof so broad in their terms as to be applicable also to private carriers are foreign to, such title and fall under the condemnation of the Michigan constitutional requirements herein referred to. Such provisions are the provisions of section 3. They are, however, independent of and separable from those that apply td common carriers, and their invalidity does not affect the remainder of the act. Klatt v. Probate Judge, 159 Mich. 203, 123 N. W. 542; Chambers v. Grand Ledge, 162 Mich. 344, 127 N. W. 353; Attorney General v. Hillyer, supra; City of Lansing v. Board of State Auditors, 111 Mich. 327, 69 N. W. 723.
*707[4] 2. It is not within the power of the state, even under the guise of an exercise of its police power, to require a license for the privilege of engaging in or otherwise interfering with interstate commerce as such, for that would be to regulate such commerce, the power to do which has been surrendered by the state to Congress. Wabash, St. Louis & Pacific Railway Co. v. Illinois, 118 U. S. 557, 7 Sup. Ct. 4, 30 L. Ed. 244; Robbins v. Taxing District, 120 U. S. 489, 7 Sup. Ct. 592, 30 L. Ed. 694; Bowman v. Chicago & Northwestern Railway Co., 125 U. S. 465, 8 Sup. Ct. 689, 1062, 31 L. Ed. 700; Harmon v. Chicago, 147 U. S. 396, 13 Sup. Ct. 306, 37 L. Ed. 216; Brennan v. Titusville, 153 U. S. 289, 14 Sup. Ct. 829, 38 L. Ed. 719; Barrett v. New York, 232 U. S. 14, 34 Sup. Ct. 203, 58 L. Ed. 483; Sault Ste. Marie v. International Transit Co., 234 U. S. 333, 34 Sup. Ct. 826, 58 L. Ed. 1337, 52 L. R. A. (N. S.) 574; Askren v. Continental Oil Co., 252 U. S. 444, 40 Sup. Ct. 355, 64 L. Ed. 654; Lemke v. Farmers’ Grain Co., 258 U. S. 50, 42 Sup. Ct. 244, 66 L. Ed. 458.
[5] The commerce clause of the federal Constitution does not, however, deprive the states of the right to reasonably regulate under their pplice power the use of their public highways, and to that end to require a license and impose a reasonable charge therefor, for the privilege of such use, even if thereby interstate commerce is incidentally affected, provided that such regulation, license, and charge bear a reasonable relation to the safe and proper maintenance and protection of such highways, do not obstruct or burden interstate commerce, and are not in conflict with federal legislation on the same subject enacted within constitutional limitations. Escanaba & Lake Michigan Transportation Co. v. Chicago, 107 U. S. 678, 2 Sup. Ct. 185, 27 L. Ed. 442; St. Louis v. Western Union Telegraph Co., 148 U. S. 92, 13 Sup. Ct. 485, 37 L. Ed. 380; Minnesota Rate Cases (Simpson v. Shepard) 230 U. S. 352, 33 Sup. Ct. 729, 57 L. Ed. 1511, 48 L. R. A. (N. S.) 1151, Ann. Cas. 1916A, 18; Hendrick v. Maryland, 235 U. S. 610, 35 Sup. Ct. 140, 59 L. Ed. 385; Kane v. New Jersey, 242 U. S. 160, 37 Sup. Ct. 30, 61 L. Ed. 222; Mackay Telegraph & Cable Co. v. Little Rock, 250, U. S. 94, 39 Sup. Ct. 428, 63 L. Ed. 863; Interstate Motor Transit Co. v. Kuykendall (D. C.) 284 Fed. 882; Camas Stage Co. v. Kozer, 104 Or. 600, 209 Pac. 95, 25 A. L. R. 27; Northern Pacific Railway Co. v. Schoenfeklt (Wash.) 213 Pac. 26.
[S] The case of Interstate Motor Transit Co. v. Kuykendall, supra, involved a statute similar in nearly all essential respects to Act 209. The plaintiff was engaged in interstate commerce between Seattle and San Francisco, and did no intrastate commerce business. This case was heard by a special court convened under section 266 of the Judicial Code (Comp. St. § 1243), and the statute was held valid as against the same constitutional objections as are here urged. The Kuykendall Case follows and is largely ruled by the decisions of the Supreme Court in Hendrick v. Maryland, supra, and Kane v. New Jersey, supra. In the Hendrick Case Mr. Justice McReynolds said:
“The movement of motor vehicles over the highways is attended by constant and serious dangers to the public, and is also abnormally destructive to the ways themselves. Their success depends on good roads, the construction and maintenance of which are exceedingly expensive. * * * In the absence *708of national legislation covering the subject, a state may rightfully prescribe uniform regulations necessary for public safety and order in respect to the operation upon its highways of all motor vehicles — those moving_ in interstate commerce as well as others. * * * This is but an exercise of the police power, uniformly recognized as belonging to the states, and essential to the health, safety and comfort of their citizens, and it does not constitute a direct and material burden on interstate commerce. * * * The amount of the charges and the method of collection are primarily for determination by the state itself; and so long as they are reasonable and are fixed according to some uniform, fair, and practical standard, they constitute no burden on interstate commerce.” '
Plaintiffs have not successfully distinguished the Kane and Hendrick; Cases from the instant case, in so- far as they relate to interstate commerce. -The vehicles sought to be regulated by the Michigan, statute are commercial vehicles carrying both passengers and freight. It may be well considered that their operations involve a greater menace to public safety and are more destructive of the highways than are private automobiles operated for pleasure, and that they call for- a greater degree of regulation and a higher compensation for the use of special facilities afforded.
[7] The amount of the privilege tax for the use of the highways need not necessarily be limited, even to those engaged in interstate commerce, to the actual cost of such regulation, but may also, as apparently is the case here, include reasonable compensation for the use of the highways and fair provision for anticipated repairs and improvements thereon. Western Union Telegraph Co. v. New Hope, 187 U. S. 419, 23 Sup. Ct. 204, 47 L. Ed. 240; Atlantic & Pacific Telegraph Co. v. Philadelphia, 190 U. S. 160, 23 Sup. Ct. 817, 47 L. Ed. 995; Kane v. New Jersey, supra.
[8] It follows that such provisions of the act as are confined in their application to regulation of common carriers in connection with the public highways are not a direct burden upon interstate commerce, even though they may incidentally affect interstate commerce, but any provisions which are not so confined constitute an attempt by the state to regulate, and therefore to unduly burden, interstate commerce, and they are for that reason in contravention of .the federal Constitution, and void. Such provisions are those' contained in sections 3 and '7 of the act. Section 3 has already been referred to. The provisions of section 7, providing for insurance and for indemnity bonds for the protection of persons and property carried, are a direct burden upon interstate commerce, and are for that reason void. The provisions of both sections are separable from and independent of the remainder of the act, and so do not affect its validity. Interstate Motor Transit Co. v. Kuykendall (D. C.) 284 Fed. 882.
[9] 3. Section 9 of the Federal Highway Act of November 9, 1921 (42 Stat. 212 [Comp. St. Ann. Supp. 1923, § 7477J4h]), provides:
“All highways constructed or reconstructed under the provisions of this act shall be- free from tolls of all hinds.”
This is not in our judgment intended to refer to license fees such as are here involved (it not being even claimed that such act has reference to the analogous fees imposed under general motor vehicle license laws, *709or to laws licensing drivers of such vehicles). State v. Vigneaux, 130 La. 424, 58 South. 135. The most that can be said of it in this connection is that such a provision is merely a condition attached, as between the federal government and the state, to the contribution of aid provided by federal legislation, and cannot deprive the state of its power and duty as trustee of the 'public highways for the benefit of the people of the state, to enact reasonable regulations in the exercise of its police power over such highways.
[1(5] 4. The state may within its police power reasonably regulate the manner and extent of the use of its public highways by common carriers. Regulation of essentially the same character as that of Act 209 has been widely enacted and sustained by the courts against constitutional objections such as are here urged. Nolen v. Riechman (D. C.) 225 Fed. 812; Lutz v. New Orleans (D. C.) 235 Fed. 978, affirmed in Lutze v. New Orleans (C. C. A. 5) 237 Fed. 1018, 150 C. C. A. 654; Schoenfeld v. Seattle (D. C.) 265 Fed. 726; Hadfield v. Lundin, 98 Wash. 657, 168 Pac. 516, L. R. A. 1918B, 909, Ann. Cas. 1918C, 942; West v. Asbury Park, 89 N. J. Law, 402, 99 Atl. 190; Jitney Bus Association v. Wilkes-Barre, 256 Pa. 462, 100 Atl. 954; West Suburban Transportation Co. v. Chicago & West Towns Railway Co. (Ill.) 140 N. E. 56; Western Association v. Railroad Commission, 173 Cal. 802, 162 Pac. 391; New Orleans v. Re Blanc, 139 La. 113, 71 South. 248; Huston v. Des Moines, 176 Iowa, 455, 156 N. W. 883; Cummins v. Jones, 79 Or. 276, 155 Pac. 171; Desser v. Wichita, 96 Kan. 820, 153 Pac. 1194, L. R. A. 1916D, 246; Ex parte Sullivan, 77 Tex. Cr. R. 72, 178 S. W. 537; Memphis v. Tennessee, 133 Tenn. 83, 179 S. W. 631, L. R. A. 1916B, 1151, Ann. Cas. 1917G, 1056; Ex parte Dickey, 76 W. Va. 576, 85 S. E. 781, L. R. A. 1915F, 840.
The statute is not cla^s legislation because it applies only to common carriers operating over fixed routes. It is well known that commercial motor vehicle transportation, and highway maintenance expense resulting therefrom, is rapidly increasing; that traffic on main highways is greatly congested. It is not an unreasonable classification under the police power to make a distinction between those common carriers whose use of the highways is more regular, and herice more frequent, and whose operation on the highways is attended with greater danger to life and property, and greater damage to the highways, and those carriers whose use of the highways is only occasional and spasmodic. Such a distinction does not constitute an arbitrary discrimination, it being settled that every state of facts sufficient to sustain a classification which can be reasonably conceived of as having existed when the statute was enacted will be assumed by the court. Crescent Cotton Oil Co. v. Mississippi, 257 U. S. 129, 42 Sup. Ct. 42, 66 L. Ed. 166; Nolen v. Riechman, supra.
The latter case was decided by a special court convened under section 266 of the Judicial Code, in the District Court for the Western District of Tennessee, Western Division, opinion rendered by War-rington, Circuit Judge, and McCall and Sanford, District Judges. There was involved a statute seeking to regulate as common carriers “any public conveyance propelled by steam, * * * gasoline, * * * *710electricity or other power, for purposes of transportation similar to that ordinarily afforded by street railways (but not operated upon fixed tracks), by indiscriminately accepting and discharging passengers along the way and course of operation.” The purpose of the statute was to regulate vehicles commonly known as “jitneys,” and it was contended that the act set up an unreasonable classification and was vio-lative of the Fourteenth Amendment to the Constitution of the United States. The court found that there is a substantial distinction between a street railway and a jitney, and between a jitney and a taxicab, saying:
“While the services they all render are those of common carrier, yet the services are so different in detail that it would be wholly impracticable to write a statute applicable to them all and serve at the same time the convenience and safety of the public.”
The distinction between a jitney and a taxicab is precisely the distinction which the plaintiff contends results in discriminatory classification in the instant case. The jitney operates upon a schedule over fixed routes and between fixed termini, while the operations of the taxicab are more flexible and occasional. They áre both common carriers, but the incidents of their operation differ, and call for different kinds of regulation.
[11] 5. Section 3 of the act, providing, among other things, that all laws of the state regulating common carriers shall apply also to common carriers by motor vehicle on the public highways of the state, would seem to be invalid for the additional reason that it is too vague and uncertain to furnish a sufficiently definite standard of guilt. Kinnane v. Detroit Creamery Co., 255 U. S. 102, 41 Sup. Ct. 304, 65 L. Ed. 531. Plaintiffs’ attack upon Act 209 for uncertainty and indefiniteness is directed wholly to section 3, and we hgve already indicated the invalidity of this section under constitutional provisions elsewhere referred to.
[12] The additional contention raised by the hill of complaint, that the act confers judicial and legislative powers on an executive tribunal, is, in our opinion', without merit; the powers and duties with which the Public Utilities Commission is clothed by the statute being such as are uniformly held to be properly vested in an administrative board of this kind. Arver v. United States, 245 U. S. 366, 38 Sup. Ct. 159, 62 L. Ed. 349, L. R. A. 1918C, 361, Ann. Cas. 1918B, 856; Mackin v. Detroit-Timkin Axle Co., 187 Mich. 819, 153 N. W. 49.
[13] Equally untenable is the claim that the act is void because given given immediate effect. Even if the legislature clearly abused (as has not been shown) its broad discretion in this respect (People v. Urcavitch, 210 Mich. 431, 178 N. W. 224), the statute became effective at least at the expiration of the period prescribed by the Michigan Constitution for bills not entitled to immediate effect (Attorney General v. Lindsay, 178 Mich. 524, 145 N. W. 98; Simpson v. Paddock, 195 Mich. 581, 161 N. W. 898):
We conclude that Act 209, except sections 3 and 7 thereof, is a valid exercise of the police power of the state, and that the regulatory provisions thereof' for the use of the state highways are operative inde-*711l>endent of sections 3 and 7. Until plaintiffs have offered to comply with those provisions of the act which are sustained, they may not invoke the equitable arm of the court as to those provisions of the act which are a direct burden upon interstate commerce.
The injunction prayed for in the hill of complaint is denied.

<S=»Eor other eases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes


<©sx>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes